Exhibit 10.2
FIRST AMENDMENT TO CREDIT AGREEMENT
          THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as
of the 30th day of October, 2008, by and among THE ST. JOE COMPANY, a Florida
corporation, ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C., a Delaware limited
liability company, ST. JOE FINANCE COMPANY, a Florida corporation, ST. JOE
RESIDENTIAL ACQUISITIONS, INC., a Florida corporation, the LENDERS listed on the
signature pages hereof and BRANCH BANKING AND TRUST COMPANY, as Administrative
Agent.
R E C I T A L S:
          The Borrower, the Initial Guarantors, the Administrative Agent and the
Lenders have entered into a certain Credit Agreement dated as of September 19,
2008 (referred to herein as the “Credit Agreement”). Capitalized terms used in
this Amendment which are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.
          The Borrower and Initial Guarantors have requested the Administrative
Agent and the Lenders to amend Section 5.07 and Section 5.23 of the Credit
Agreement. The Lenders, the Administrative Agent, the Initial Guarantors and the
Borrower desire to amend the Credit Agreement upon the terms and conditions
hereinafter set forth.
          NOW, THEREFORE, in consideration of the Recitals and the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Initial Guarantors, the Administrative Agent and the Lenders, intending to be
legally bound hereby, agree as follows:
          SECTION 1.  Recitals.  The Recitals are incorporated herein by
reference and shall be deemed to be a part of this Amendment.
          SECTION 2.  Amendments.  The Credit Agreement is hereby amended as set
forth in this Section 2.
          SECTION 2.01.  Amendment to Section 5.07.  Section 5.07 of the Credit
Agreement is amended and restated to read in its entirety as follows:
     SECTION 5.07.  Minimum Consolidated Tangible Net Worth.  Consolidated
Tangible Net Worth shall at no time be less than 90% of the Consolidated
Tangible Net Worth on June 30, 2008 plus 100% of the cumulative Net Proceeds of
Capital Stock/Conversion of Debt received during any period after June 30, 2008,
calculated quarterly at the end of each Fiscal Quarter.

 



--------------------------------------------------------------------------------



 



          SECTION 2.02.  Amendment to Section 5.23.  Section 5.23 of the Credit
Agreement is amended and restated to read in its entirety as follows:
     SECTION 5.23.  Environmental Matters.  No Loan Party or any Subsidiary of a
Loan Party will, nor will any Loan Party permit any Third Party to, use,
produce, manufacture, process, treat, recycle, generate, store, dispose of,
manage at, or otherwise handle or ship or transport to or from the Properties
any Hazardous Materials except for Hazardous Materials used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed, managed
or otherwise handled in the ordinary course of business in compliance in all
material respects with all applicable Environmental Requirements.
          SECTION 3.  Conditions to Effectiveness.  The effectiveness of this
Amendment and the obligations of the Lenders hereunder are subject to the
following conditions, unless the Required Lenders waive such conditions:
          (a) receipt by the Administrative Agent from each of the parties
hereto of a duly executed counterpart of this Amendment signed by such party;
          (b) the Administrative Agent shall have received resolutions from the
Borrower and Initial Guarantors and other evidence as the Administrative Agent
may reasonably request, respecting the authorization, execution and delivery of
this Amendment; and
          (c) the fact that the representations and warranties of the Borrower
and Initial Guarantors contained in Section 5 of this Amendment shall be true on
and as of the date hereof.
          SECTION 4.  No Other Amendment.  Except for the amendments set forth
above, the text of the Credit Agreement shall remain unchanged and in full force
and effect. This Amendment is not intended to effect, nor shall it be construed
as, a novation. The Credit Agreement and this Amendment shall be construed
together as a single agreement. Nothing herein contained shall waive, annul,
vary or affect any provision, condition, covenant or agreement contained in the
Credit Agreement, except as herein amended, nor affect nor impair any rights,
powers or remedies under the Credit Agreement as hereby amended. The Lenders and
the Administrative Agent do hereby reserve all of their rights and remedies
against all parties who may be or may hereafter become secondarily liable for
the repayment of the Notes. The Borrower and Initial Guarantors promise and
agree to perform all of the requirements, conditions, agreements and obligations
under the terms of the Credit Agreement, as heretofore and hereby amended, and
the other Loan Documents being hereby ratified and affirmed. The Borrower and
Initial Guarantors hereby expressly agree that the Credit Agreement, as amended,
and the other Loan Documents are in full force and effect.
          SECTION 5.  Representations and Warranties.  The Borrower and Initial
Guarantors hereby represent and warrant to each of the Lenders as follows:

2



--------------------------------------------------------------------------------



 



          (a) No Default or Event of Default under the Credit Agreement or any
other Loan Document has occurred and is continuing unwaived by the Lenders on
the date hereof.
          (b) The Borrower and Initial Guarantors have the power and authority
to enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.
          (c) This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of the Borrower and Initial
Guarantors and constitutes the legal, valid and binding obligations of the
Borrower and Initial Guarantors enforceable against them in accordance with its
terms, provided that such enforceability is subject to general principles of
equity.
          (d) The execution and delivery of this Amendment and the performance
by the Borrower and Initial Guarantors hereunder do not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Guarantor that is a
corporation, the articles of organization or operating agreement of any
Guarantor that is a limited liability company, or the provision of any statute,
or any judgment, order or indenture, instrument, agreement or undertaking, to
which any Borrower, or any Guarantor is party or by which the assets or
properties of the Borrower and Initial Guarantors are or may become bound.
          SECTION 6.  Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.
          SECTION 7.  Governing Law.  This Amendment shall be construed in
accordance with and governed by the laws of the State of North Carolina.
          SECTION 8.  Effective Date.  This Amendment shall be effective as of
October 30, 2008.
[The remainder of this page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered, or
have caused their respective duly authorized officers or representatives to
execute and deliver, this Amendment as of the day and year first above written.

            THE ST. JOE COMPANY
      By:   /s/ Stephen W. Solomon         Name:   Stephen W. Solomon       
Title:   Senior Vice President - Treasurer

[CORPORATE SEAL]     

            ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C.
      By:   /s/ Stephen W. Solomon         Name:   Stephen W. Solomon       
Title:   Senior Vice President - Treasurer

[CORPORATE SEAL]     

            ST. JOE FINANCE COMPANY
      By:   /s/ Stephen W. Solomon         Name:   Stephen W. Solomon       
Title:   Vice President - Treasurer

[CORPORATE SEAL]     

            ST. JOE RESIDENTIAL ACQUISITIONS, INC.
      By:   /s/ Stephen W. Solomon         Name:   Stephen W. Solomon       
Title:   Senior Vice President - Treasurer

[CORPORATE SEAL]   

4



--------------------------------------------------------------------------------



 



            BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent and as a Lender
      By:   /s/ Michael F. Skorich (SEAL)     Name:   Michael F. Skorich       
Title:   Senior Vice President     

5